Citation Nr: 0514655	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-05 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a punji stick wound to the right 
hand.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1999, the RO granted the 
veteran's claim for service connection for residuals of a 
punji stick wound to the right hand, and assigned a 
noncompensable evaluation for it.  The veteran disagreed with 
this determination.  He also appealed a September 1999 rating 
decision that confirmed and continued the noncompensable 
evaluation then in effect for the residuals of a gunshot 
wound to the left thigh.  Based on the receipt of additional 
evidence, the RO, by rating decision dated in August 2001, 
assigned a 10 percent evaluation for each of these 
disabilities.  The 10 percent rating for the residuals of the 
punji stick wound was effective September 3, 1998, and the 10 
percent evaluation for the gunshot wound residuals to the 
left thigh was effective May 14, 1999.  

The Board also points out that the issues of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, entitlement to increased ratings for hearing 
loss and tinnitus and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability were addressed in a statement of the case issued 
in March 2003.  A statement of the case issued in January 
2004 addressed the veteran's claim for an increased rating 
for post-traumatic stress disorder.  In a rating decision 
dated in January 2004, the RO granted the veteran's claim for 
a total rating based on individual unemployability due to 
service-connected disability, effective November 2001.  In a 
statement dated in February 2004, the veteran indicated that 
the only issues he wanted to appeal were the claims for an 
increased rating for residuals of a punji stick wound to the 
right hand and residuals of a gunshot wound to the left 
thigh.  Accordingly, this decision is limited to these 
issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.  As the rating decision which assigned an 
initial evaluation for a punji stick wound to the right hand 
was adjudicated prior to enactment of VCAA, the notice 
exclusion contained in VAOPGCPREC 08-2003 is not applicable 
as to that issue. 

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims for 
increased ratings for residuals of a 
punji stick wound to the right hand and 
residuals of a gunshot wound to the left 
thigh, and what specific evidence, if 
any, he is expected to obtain and submit, 
and what specific evidence will be 
retrieved by VA.  He must also be advised 
to send any evidence in his possession 
pertinent to the appeal to VA.  

2.  If additional evidence is obtained 
pursuant to the above action, the RO 
should readjudicate the issues on appeal.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




